Citation Nr: 1641903	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  14-13 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.   Virtual VA contains a relevant January 2014 VA examination report and additional VA treatment records that have been reviewed by the RO.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2014 in connection with his claim for service connection for bilateral hearing loss.   The Veteran was assessed as having bilateral sensorineural hearing loss; however, the VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  Although the VA examiner conceded that the Veteran was exposed to heavy equipment noise during military service without the benefit of hearing protection, she stated that the Veteran had normal hearing at enlistment and at separation, without any threshold shifts noted during service.  However, the Veteran's service treatment records appear to show that there was some shift in hearing levels between enlistment and separation.  It also appears that the VA examiner based her opinion on the lack of medical evidence of hearing loss in service.  

However, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159   (1993).  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a qualified VA examiner for an opinion as to the nature and etiology of any current hearing loss.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay assertions. 

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.  (Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.)

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater)  that the Veteran's current hearing loss is causally or etiologically related to his military service, including noise exposure therein.  As the Veteran's DD Form 214 reflects that he served in the Army as a machine operator, acoustic trauma is conceded in this case.  

In regard to the basis for the opinion provided, please comment on the likelihood that the noise exposure experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service that may be indicative of acoustic trauma.

Additionally, in rendering the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




